Pish, C. J.
A bank .made a return of its property for taxation under the Civil Code, § 991, which the board of assessors rejected. The bank demanded an arbitration, and arbitrators were duly selected, and the matter of valuation of the bank’s property was submitted to them. Before the arbitrators made their return, but after they had decided, upon hearing all the evidence, that the bank’s return was correct, a *63person alleging himself to be a citizen and taxpayer of the county where the bank’s return was made, filed an equitable petition to enjoin the further procedure with the tax arbitration, on the ground that the law above mentioned was unconstitutional. Held, that the plaintiff showed no such interest as would authorize him to prosecute such a suit and call into question the constitutionality of the provisions of the code section above referred to. There was no error in refusing an interlocutory injunction.
June 13, 1917.
Petition for injunction. Before Judge Kent. Laurens superior court. August 4, 1916.
M. H. Blachshear and Hal B. Wimberly, for plaintiff.
Adams & Daley, for defendant.

Judgment affirmed.


All the Justices concur.